PER CURIAM. Cletus R. Thompson was found guilty of armed burglary, aggravated battery with a deadly weapon, and aggravated assault. The trial court sentenced Thompson and reserved jurisdiction to address restitution, but judgment was entered and Thompson filed a notice of appeal after his motion to withdraw plea was denied. Soon after the notice of appeal was filed, the trial court held a restitution hearing and ordered Thompson to pay restitution. The State properly concedes that it was reversible error to do so because the trial court lacked jurisdiction. See Smith v. State, 39 So.3d 471, 472 (Fla. 1st DCA 2010) (“[T]he trial court did not have jurisdiction to enter the restitution order because it was rendered months after Smith filed his notice of appeal.”) Accordingly, we affirm the judgment and sentence, but strike the restitution order and remand to the trial court for further proceedings. AFFIRMED in part, REVERSED in part, and REMANDED with instructions. WETHERELL, MAKAR, and KELSEY, JJ., CONCUR.